department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-71-99 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject treatment of excess_loss_account this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer sub1 sub2 sub3 sub4 sub5 corpx xsub1 xsub2 xsub3 buyer bsub newco partnership pcorp1 pcorp2 country z year1 year2 fyend date1 date2 date3 date4 date5 date6 date7 date8 dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii r s t u issue whether taxpayer has gain from restoration of an excess_loss_account ela or whether such gain is avoided through use of an intervening sec_355 reorganization conclusions the facts suggest that the a principal purpose of the distribution of the subsidiary’s stock to taxpayer was to avoid the recognition of the distributing member’s ela with respect to the subsidiary’s stock under the anti-avoidance rule_of sec_1_1502-19 it is appropriate to make an adjustment that results in recognition of gain from the ela to carry out the purpose of the ela rules under sec_1_1502-19 facts taxpayer is the common parent of an affiliated_group that files consolidated_returns using a fiscal_year ending fyend prior to date6 taxpayer owned all of the stock of sub1 which owned all of the stock of sub2 in turn sub2 owned r of partnership the other partner in partnership was xsub1 a subsidiary of corpx which is not related to taxpayer partnership owned pcorp1 a domestic_corporation and several foreign_corporations partnership also owned s of the stock of pcorp2 a country z corporation the remaining t of the pcorp2 stock was owned equally by sub2 and xsub3 a country z subsidiary of corpx on date1 taxpayer caused sub2 to establish a line of credit up to dollar_figureaa which taxpayer agreed to guarantee the stated purpose of this arrangement was to monetize a portion of the value of partnership and also reduce state taxes on date7 sub2 borrowed dollar_figureaa against the line of credit and distributed the funds to sub1 sub1 contributed the entire amount to its subsidiary sub3 which contributed that amount to its subsidiary sub4 sub4 loaned dollar_figurehh to taxpayer and dollar_figureii to sub5 a subsidiary of taxpayer which used the funds to repay its intercompany debt to taxpayer as a result taxpayer effectively received the entire distribution of dollar_figureaa which it used to retire debt fund future acquisitions and meet other general cash needs according to taxpayer’s consolidated_return for the tax_year ending date8 after the dollar_figureaa distribution by sub2 there was an excess_loss_account of approximately dollar_figurebb with respect to the stock of sub2 on or about date6 sub1 distributed all of its sub2 stock to taxpayer as a result of this distribution sub2 became a first-tier subsidiary of taxpayer on date2 taxpayer authorized partnership to borrow up to dollar_figureff million and invest the proceeds in one or more notes rated aa or better on date3 partnership borrowed dollar_figuregg with taxpayer and sub2 as guarantors and used the proceeds to purchase a non-marketable note on date4 taxpayer approved divestiture of its interest in partnership to buyer the following steps were taken to accomplish the divestiture xsub1 transferred a u interest in partnership to xsub2 a related corporation resulting in three partners in the joint_venture pcorp2 elected to change its classification to that of a partnership pursuant to the check-the-box provisions of sec_301_7701-3 sub2 reported dollar_figurecc in deemed dividends from this change pursuant to an agreement dated date5 partnership sold pcorp1 its foreign_corporations and its s interest in pcorp2 to bsub a subsidiary of buyer sub2 reported capital_gains of dollar_figuredd from these transactions sub2 and xsub3 sold their stock in pcorp2 to bsub the gain on these sales had already been taxed as a result of pcorp2’s check-the-box election taxpayer transferred its sub2 stock to newco a subsidiary of buyer in exchange for nonvoting preferred_stock of newco valued at dollar_figureee simultaneously buyer transferred its stock in bsub to newco in exchange for newco voting common_stock in connection with these transactions taxpayer was relieved of its guarantee obligations with respect to the debts of sub2 and partnership law and analysis sec_1_1502-32 provides rules for adjusting the basis in the stock of a subsidiary owned by another member of a consolidated_group under sec_1_1502-32 adjustments are made as of the close of each consolidated_return_year and interim adjustments are made any other time that it is necessary to determine a tax_liability of any person particularly relevant to the instant case sec_1_1502-32 provides an adjustment for the net amount of a subsidiary’s distributions with respect to its stock the distributions taken into account under this adjustment are the distributions to which sec_301 applies and all other distributions treated as dividends eg gain in reorganization treated as dividend under sec_356 a distribution out of current or accumulated_earnings_and_profits results in a negative adjustment to the parent corporation’s basis in the distributing member see sec_1_1502-32 example for purposes of this rule a distribution under sec_301 is treated as taken into account when the shareholding member becomes entitled to it sec_1_1502-32 sec_1_1502-13 if a negative adjustment exceeds the basis in the subsidiary’s stock the resulting negative_amount is the shareholder’s ela in the subsidiary’s stock see sec_1_1502-32 and sec_1_1502-19 in general sec_1_1502-19 requires a member that disposes of a subsidiary’s stock in which an ela exists to take into account the ela in the stock as income or gain from the disposition under sec_1_1502-19 a member is treated as disposing of such stock of a subsidiary when it transfers or otherwise ceases to own the stock for federal_income_tax purposes even if no gain_or_loss is taken into account however any nonrecognition or deferral rules applicable to the disposition are applicable to the income or gain from the ela sec_1_1502-19 provides a broad anti-avoidance rule that applies wherever any person acts with a principal purpose contrary to the purposes of this section to avoid the effect of the rules of this section or apply the rules of this section to avoid the effect of any other provision of the consolidated_return_regulations this anti-avoidance rule allows adjustments as necessary to carry out the purposes of the section in general a corporation is required to recognize gain under sec_311 on a nonliquidating_distribution to its shareholders of appreciated_property including stock of a subsidiary if certain requirements are satisfied however sec_355 permits a corporation distributing_corporation to distribute to its shareholders stock_or_securities of a subsidiary_corporation controlled_corporation without recognition of any gain by either the distributing_corporation or the receiving shareholders after a sec_355 transaction the amount of a shareholder’s basis in the stock of the distributing_corporation is allocated between that shareholder’s stock in the distributing and controlled corporations in proportion to their relative fair market values see sec_358 sec_1_358-2 example of sec_1_1502-19 describes a sec_355 distribution within an affiliated_group in which there is an ela with respect to the stock of both the distributing and controlled corporations specifically in example p has a dollar_figure ela in s’s stock and s has a dollar_figure ela in t’s stock s distributes the t stock to p in a sec_355 transaction and neither p nor s recognizes any gain_or_loss on the transaction at the time of the distribution the t stock represent sec_33 percent of the value of the s stock in analyzing these facts example determines that s’s distribution of the t stock is a disposition under sec_1_1502-19 but that s recognizes no gain from the distribution pursuant to sec_355 applying the rules of sec_358 example determines that s’s ela in the t stock is eliminated with p’s dollar_figure ela in the s stock treated as basis allocated between its s stock and t stock based on their relative fair market values as a result p has a dollar_figure ela in the s stock and a dollar_figure ela in the t stock example notes parenthetically that if p had a basis of dollar_figure in lieu of a dollar_figure ela in the s stock p would have a basis of dollar_figure in the s stock and dollar_figure in the t stock finally the example considers a subsequent distribution of the t stock to p’s shareholders in another sec_355 transaction determining that the distribution would be a disposition requiring p to take into account its dollar_figure ela in the t stock notwithstanding the nonrecognition rules of sec_355 in the instant case sub2's distribution of dollar_figureaa to sub1 in year1 resulted in an ela of approximately dollar_figurebb with respect to the stock of sub2 taxpayer contends that sub1's distribution of the sub2 stock on date6 was a sec_355 transaction and thus the analysis of example should apply under taxpayer’s position sub1's ela of approximately dollar_figurebb would be eliminated and its basis in sub1 would be allocated between the sub1 and sub2 based on their relative fair market values consequently taxpayer would not take into account any ela in the sub2 stock when it transferred the sub2 stock to newco a nonmember a few months later in year2 for purposes of this discussion we accept taxpayer’s position that sub1's distribution of the sub2 stock on date6 qualified for nonrecognition under sec_355 because we lack all the relevant facts concerning that distribution we offer no opinion on whether it was a sec_355 transaction assuming that sub1's distribution of the sub2 stock to taxpayer was a nonrecognition_transaction under sec_355 the analysis under example does not control the instant case in example the sec_355 distribution was merely an internal restructuring or a step toward the ultimate distribution of the t stock to p’s shareholders in contrast the facts of the instant case suggest that a principal purpose sub1's distribution of the sub2 stock to taxpayer was to avoid sub1's recognition of its ela in sub2 as gain on the subsequent disposition of the sub2 stock in the transfer to newco if sub1 had transferred the stock of sub2 directly to newco in exchange for the nonvoting preferred_stock of newco the transfer would have been a disposition of the sub2 stock under sec_1_1502-19 since sub1 would no longer own the sub2 stock after the transfer thus sub1 would have had to take into account the amount of its ela in the sub2 stock as a result of the disposition by distributing the sub2 stock to taxpayer in a sec_355 transaction and applying the rules of sec_358 to eliminate sub2's ela sub1 avoided having to recognize the amount of the ela as gain the anti-avoidance rule_of sec_1_1502-19 should apply to ensure that the purposes of the ela provisions are carried out in this case an adjustment should be made under the anti-avoidance rule to preserve sub1's gain from the ela for example the transfer of the sub2 stock to newco could be treated as a transfer by sub2 as if the sec_355 distribution had not occurred followed by a distribution of the newco preferred_stock to taxpayer this would result in a recognition by sub1 of the amount of the ela and give taxpayer ownership of the newco stock albeit with a different basis than it would have under the sec_355 distribution case development hazards and other considerations although the foregoing discussion relies on the anti-avoidance rule to require recognition of the ela in this case we point out that relying on the anti-avoidance rule is inherently factual the taxpayer will probably attempt to argue that it comes within the scope of example and therefore should get the results set forth in that provision we note that the legislative_history of amendments to sec_355 and sec_358 enacted by the taxpayer_relief_act_of_1997 discusses the effect of an intra-group sec_355 transaction on an ela in particular in explaining the existing law prior to the amendments the conference_report points out that excess loss accounts are not recaptured in certain cases where there is an internal spin-off prior to the subsidiary leaving the group h_r conf_rep no pincite ndollar_figure taxpayer may cite this language as support for its position that elimination of the ela in this case would be consistent with the congressional statement of the law however congress did not expressly consider the application of the anti-avoidance rule_of sec_1_1502-19 which we believe is applicable in this case as noted we accepted for purposes of discussion taxpayer’s position that sub1's distribution of the sub2 stock was a sec_355 transaction however we recommend scrutiny of that question in particular it is not clear whether there was a corporate business_purpose for the distribution as required under sec_1_355-2 if needed we are available to assist in determining whether this particular transaction would qualify under sec_355 if the distribution does not qualify for nonrecognition under sec_355 it would be an intercompany distribution under sec_301 and would be subject_to the rules of sec_1_1502-13 as a result sub1 would realize gain under sec_311 and the amount_realized would include both the fair_market_value of the sub2 stock and the ela however the gain would be deferred until the stock of sub2 was transferred to newco in exchange for the newco preferred_stock see sec_1_1502-13 ex c ex j if you have any further questions please call deborah a butler assistant chief_counsel field service by arturo estrada acting chief corporate branch field service division
